Citation Nr: 1502426	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hepatitis.

2.  Entitlement to an evaluation in excess of 10 percent for cervical spine degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

4.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome, residuals of cyst.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disorder, including schizoaffective disorder and posttraumatic stress disorder.

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1973, from February 1974 to March 1978, and from May 1980 to June 1986.  A July 1993 Administrative Decision by the Department of Veterans Affairs (VA) determined that the Veteran was discharged under other than honorable conditions for the period of service between May 1980 to June 1986, serving as a bar to all VA compensation benefits relating to that period of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the VA Regional Office (RO) in Roanoke, Virginia.

The reopened claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and PTSD; entitlement to an evaluation in excess of 10 percent for cervical spine degenerative disc disease; entitlement to an evaluation in excess of 10 percent for lumbosacral strain; entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome, residuals of cyst; and entitlement to a total rating for compensation purposes based upon individual unemployability(TDIU) are remanded.
 
FINDINGS OF FACT

1.  The Veteran's hepatitis is shown to be productive of no more than symptoms of fatigue and right upper quadrant pain; dietary restriction and continuous medication are not required, and there is no incapacitating episodes requiring bed rest and treatment by a physician.

2.  In August 1993, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for a psychiatric disorder, to include PTSD. 

3.  Evidence received since the RO's August 1993 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO's November 2008, April 2009, and February 2012 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues being adjudicated herein.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his increased evaluation claim, the RO provided the Veteran with an examination for hepatitis, cirrhosis, and other liver conditions in April 2013.  This examination was performed by an examiner that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hepatitis with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds this examination adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As for the Veteran's attempt to reopen his claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and PTSD, the Board is taking action favorable to the Veteran by reopening the issue and remanding the reopened claim for additional evidentiary development.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In February 2013, the Board remanded this matter for additional development.  The RO has substantially complied with the directives of the Board's February 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Increased Evaluation for Hepatitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected hepatitis is rated 10 percent disabling under Diagnostic Code 7345, which is used in evaluating chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, but excluding bile duct disorders and hepatitis C.  38 C.F.R. § 4.114.  The Board finds, however, that the most appropriate Diagnostic Code for the Veteran's service-connected hepatitis is Diagnostic Code 7354.  Diagnostic Code 7354 provides the rating criteria for evaluating hepatitis C, and this is the only form of hepatitis established by current serologic evidence.  Either way, the rating criteria under each diagnostic code are essentially identical and separate evaluations under each code section is not permitted.  See 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7345, Note 2, Diagnostic Code 7354, Note 2 (2014).  

A 10 percent rating is warranted when the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to that infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  38 C.F.R. § 4.114, Diagnostic Code 7354.

A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.  An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note 2.  

In November 2008, the Veteran filed a claim for an increased evaluation for his service-connected hepatitis.  He reported having a recurrence of his hepatitis C, and that it causes problems when doing strenuous work or having to work for long periods of time.

A VA examination in January 2009 noted the Veteran's complaints of daily fatigue and right upper quadrant pain, and intermittent malaise, nausea, vomiting, and anorexia.  The report noted that the Veteran had a history of alcohol abuse.  The report indicated that the Veteran had no incapacitating episodes relating to chronic liver disease in the past twelve months.  Physical examination revealed that he weighed 184 pounds, and that there was no evidence of malnutrition.  His liver was normal in size, and firmer than normal.  There was no ascites present, no splenomegaly, clear sclerae, and no subtle signs of jaundice present.  In the diagnosis section, the examiner noted the Veteran's reported history of hepatitis A, B, and C.  The examiner then noted that there was no active hepatitis shown on examination, the Veteran's liver enzymes were normal, and past clinical evidence, including a biopsy and seriological evidence, showed only hepatitis C.  

On his substantive appeal, filed in February 2010, the Veteran reported that his hepatitis was manifested by right upper quadrant pain and fatigue lasting more than two weeks at a time with weight loss.  At his August 2012 Board hearing, the Veteran testified that that his liver "acts up" approximately two to three times a year lasting a couple months each time.  During these occasions, he reported pain in the upper right quadrant, fatigue, anorexia, and weight loss.  

In April 2013, a VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted the Veteran's history of hepatitis B, diagnosed in 1979, and hepatitis C, diagnosed in 1990.  The report noted that the Veteran did not have any signs or symptoms attributable to a chronic or infectious liver disease, and that the Veteran did not require continuous medications to control any liver disorder.  The report indicated that the Veteran had not had any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain, due to liver disorders during the previous 12 months; and that he did not have any current signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Finally, the examiner noted that a liver disorder did not impact his ability to work.  

The Board has reviewed the entire Veteran's VA treatment records, however, there is no evidence that his hepatitis C manifested more severely during the appellate period than demonstrated by the two VA examinations of record.  A March 2011 VA treatment report noted the Veteran's complaints of having gained weight, and his desire to begin an exercise program.  The examiner noted that the Veteran displayed no adverse reactions to exercise physiology or complain of any symptoms that would limit participation in the program, other than minimal fatigue.  A February 2013 treatment report noted that the Veteran was being disenrolled from the weight control program for management of obesity.  The report indicated that the Veteran began the program in September 2012 at a weight of 214, and that he had gained one pound over the course of treatment. 

Based upon its review of the evidence of record, the Board finds there is no basis for a disability rating in excess of 10 percent for hepatitis.  There is serologic evidence of hepatitis C infection and complaints of fatigue and right upper quadrant pain.  There is no evidence of malaise, anorexia or incapacitating episodes due to his hepatitis.  VA examiners in January 2009 and April 2013 concluded that the Veteran had not had any incapacitating episodes due to his hepatitis in the past twelve months.  Moreover, no incapacitating episodes severe enough to require bed rest and treatment by a physician are shown in his treatment records.

Under Diagnostic Code 7354, the assignment of a 20 percent rating requires a showing of daily fatigue, malaise, and anorexia, without weight loss or hepatomegaly, requiring dietary restriction or continuous medication, or; incapacitating episodes, with symptoms described above, having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  In this case, the Veteran reports and physicians note fatigue and right upper quadrant pain, but no malaise or anorexia.  No incapacitating episodes are shown, and there is no indication that the Veteran has been prescribed medication for his hepatitis during the course of the appeal.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes, defined as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician, there is no indication, from the Veteran or any medical provider, that an incapacitating episode was experienced since the Veteran filed his claim.  Further, VA treatment records and examination reports, dated during the course of this appeal, do not show that the Veteran's complaints of fatigue and right upper quadrant pain involved regular visits to a physician and none of them show prescribed bed rest.  Therefore, the evidence does not show doctor-prescribed bed rest due to incapacitating episodes.  As a result, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.114 (2014). 

The Board has also considered rating the Veteran under closely related codes.  Higher ratings are provided for residuals of liver injury, cirrhosis of the liver, malignant neoplasms of the digestive system, and benign neoplasms, exclusive of skin growths.  38 C.F.R. § 4.114, Diagnostic Codes, 7311, 7312, 7343, 7344 (2014).  However, absent clinical documentation of such findings, the Veteran is not entitled to a higher rating for his service-connected hepatitis under any of those Diagnostic Codes as those disabilities are not shown.  Therefore, a higher rating for the Veteran's service-connected hepatitis is not available at any time during the course of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected hepatitis C was evaluated as a disease or injury of the liver, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's hepatitis is shown to be productive of no more than symptoms of fatigue and right upper quadrant pain; dietary restriction and continuous medication are not required, and there is no incapacitating episodes requiring bed rest and treatment by a physician.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of hepatitis C, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7354; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing fatigue, malaise, vomiting nausea, vomiting, right upper quadrant pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In this case, the rating criteria set forth in the Rating Schedule for an increase rating, involve medical expertise which the Veteran has not been shown to have.  

The Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent rating for hepatitis C.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Whether New and Material Evidence has been submitted to Reopen a Claim of Service Connection for a Psychiatric Disorder, including 
Schizoaffective Disorder and PTSD.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an unappealed August 1993 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for a psychiatric disorder, to include PTSD.  In this decision, the RO determined that the Veteran's psychiatric disorder, diagnosed as adjustment disorder with depression, was a congenital condition and not related to his military service.  Although notified of this decision that same month, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the August 1993 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.  

In January 2009, the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder.  He subsequently expanded the scope of his claim to reopen to include PTSD.

Recently, in support of his claim, the Veteran submitted a December 2013 private treatment report from H. H., Ph.D., HSSP.  The treatment report listed a diagnosis of schizoaffective disorder, bipolar type.  It also provided an opinion that the Veteran's "troubling symptoms are more likely than not aggravated by his time in active service from 12/18/1972 to 01/11/1973; 02/19/1974 to 03/24/1978 and 05/12/1980 to 06/25/1986."  The examiner also opined that the Veteran's schizoaffective disorder, bipolar type, was also "more likely than not" aggravated by his limitations secondary to service connected hepatitis, cervical spine degenerative disc disease, lumbosacral strain, right carpal tunnel syndrome, residuals of cyst, and scarring, residuals of facial injuries.

The Board finds that the new evidence recently submitted by the Veteran is not cumulative or redundant of the evidence previously of record.  Specifically, it demonstrates the possibility that the Veteran current has a psychiatric disorder that was incurred in or aggravated by his military service, or alternatively was aggravated by his service-connected disabilities.  This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claim.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder, including schizoaffective disorder and PTSD, is reopened.


ORDER

An evaluation in excess of 10 percent for hepatitis is denied.

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder, including schizoaffective disorder and PTSD, is reopened, and to that extent only, the appeal is granted.  



REMAND

The Veteran is seeking entitlement to service for a psychiatric disorder, including schizoaffective disorder and PTSD.  He is also seeking increased evaluations for his cervical spine degenerative disc disease, lumbosacral strain, and right carpal tunnel syndrome, residuals of cyst; as well as entitlement to a total rating for compensation purposes based upon individual unemployability.  

I.  Psychiatric Disorder

In support of his claim to reopen, the Veteran submitted a December 2013 private treatment report from H. H., Ph.D., HSSP.  The report listed a diagnosis of schizoaffective disorder, bipolar type, and included opinions that these conditions were aggravated during the Veteran's military service and were also aggravated by his service-connected disabilities.  Unfortunately, the private examiner rendered these opinions without providing adequate supporting rationale.  

As for service connection on a direct basis, the examiner linked the Veteran's current psychiatric disorder to his "service related working conditions."  However, the examiner did not provide any discussion of the Veteran's inservice duties or how they were significant to causing the Veteran's current psychiatric disorder.  Moreover, the opinion provided was based, at least in part, on the Veteran's period of service from May 1980 to June 1986.  As noted above, a July 1993 VA Administrative Decision determined that the Veteran was discharged under other than honorable conditions for the period of service between May 1980 to June 1986, serving as a bar to all VA compensation benefits relating to that period of service.  

In similar fashion, the opinion provided suggests that the Veteran's current psychiatric disorder was "aggravated by his limitations" secondary to Veteran's service-connected disabilities.  The physician did not identify the limitations caused by the Veteran's service-connected disabilities, or address how they in turn permanently aggravated his current psychiatric disorder.  The Board is not competent to fill in the blanks left by the examiner in this report.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under these circumstances, the Board finds that a VA examination is necessary to address whether the Veteran's current psychiatric disorder was related to his military service, and/or was secondary to his service-connected disabilities.

II.  Cervical and Lumbar Spine Disorders

Pursuant to the Board's February 2013 remand, the Veteran was provided with VA examinations of the neck and thoracolumbar spine in April 2014.  The Board finds both of these examinations to be inadequate.  

The April 2014 VA examination of the neck contains conflicting findings as to whether the Veteran experiences pain on motion of the neck.  Range of motion testing of the cervical spine revealed no objective evidence of painful motion in forward flexion, extension, right and left lateral flexion, and right and left rotation.  The report also noted that the range of motion exhibited by the Veteran's neck was not reduced after repetitive use testing.  Despite these findings, however, the report noted that there was functional loss and/or impairment in the Veteran's neck due to pain on movement.  

The April 2014 VA examination of the thoracolumbar spine is incomplete.  The examiner failed to address sections 13 through 15 on the Disability Benefits Questionnaire, which cover other neurologic abnormalities, intervertebral disc syndrome and incapacitating episodes, and assistive devices.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under these circumstances, the Board finds that additional VA examinations of the spine are necessary.  

III.  Right Carpal Tunnel Syndrome, Residuals of Cyst

The Veteran's right carpal tunnel syndrome, residuals of cyst, is currently assigned a 10 percent disability rating pursuant to Diagnostic Code 8515, which is used in evaluating disability of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

A December 2008 emergency room report noted that the Veteran had been struck by a car while dodging around slow moving traffic on a bicycle after he had been drinking.  An x-ray examination of his right forearm, performed at that time, revealed an impression of an acute right mild ulnar shaft fracture. A subsequent operative report, dated in December 2008, noted that the Veteran underwent an open reduction and internal fixation with locking plate and screw fixation with a Synthes locking plate, right ulna.  The report concluded with a post-operative diagnosis of comminuted displaced fracture, right mid ulna.  

In May 2009, the Veteran underwent a VA examination for peripheral nerves.  The examination report noted his inservice history of a right wrist injury, as well as his history of an injury to his right ulna of the wrist in December 2008.  The report concluded with a diagnosis of residuals of injuries to the right wrist, with severe injury requiring surgical procedure in December 2008, well after the time the Veteran was in service.  The examiner also noted that there are no problems with the Veteran's carpal tunnel syndrome, and that recent neurological studies revealed no electrophysiological evidence of right carpal tunnel syndrome.  

Pursuant to the Board's February 2013 remand, the Veteran was provided with a VA examination for peripheral nerves in April 2013.  Median nerve testing on the right revealed incomplete paralysis, which was mild in severity.  Ulnar nerve testing on the right revealed incomplete paralysis which was mild in severity.  The examination report concluded with diagnoses of carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity.  

Under these circumstances, the Board finds that a new examination is necessary to determine the right upper extremity symptomatology related to the Veteran's service-connected right carpel tunnel syndrome, residuals of cyst, as opposed to the right upper extremity symptomatology related to his post service right ulnar shaft fracture. 

IV.  TDIU

The Veteran's claim for TDIU is intertwined with the remaining issues being developed herein.  Accordingly, these issues must be resolved prior to further consideration of the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Pursuant to Board's prior remand, the Veteran was provided an opportunity in February 2013 to provide an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Unfortunately, the Veteran failed to respond.  Currently, the evidence of record includes conflicting evidence as to the Veteran's employment history throughout the course of this appeal.  On his claim in December 2008, the Veteran indicated that he was last employed in July 2008.  However, an August 2009 VA treatment report noted that the Veteran was working in the IT department at the VA Medical Center.  Under these circumstances, the RO must provide the Veteran with a final opportunity to clarify his employment status through the course of this appeal by completing an updated VA Form 21-8940.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be contacted to request that he identify or submit any additional pertinent evidence in support of his claims, to include all VA and non-VA medical providers who have treated him for cervical spine degenerative disc disease; lumbosacral strain; right carpal tunnel syndrome, residuals of cyst; and any psychiatric disorders, during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be provided VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to update the form.

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected cervical spine degenerative disc disease and lumbosacral strain.  All indicated tests and studies must be performed, and all pertinent symptomatology and findings must be reported.  The claims file, including all electronically maintained records, must be made available to the examiner, and the examiner must specify in the records have been reviewed.  

The examiner must conduct full range of motion studies on the service-connected cervical and lumbosacral spine disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc., due to the service-connected cervical and lumbosacral spine disorders.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical and lumbosacral spine disorders.  Any neurological manifestations that are associated with the service-connected spine disorders must be reported 

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected right carpal tunnel syndrome, residuals of cyst.  The claims file, including all electronically maintained records, must be made available to the examiner, and the examiner must specify in the records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the Veteran's service and post service treatment records; the Veteran's statements and testimony; and private and VA clinical findings and evaluations reports, the examiner is to report in detail all pertinent symptomatology and findings related only to the Veteran's service-connected right carpal tunnel syndrome, residuals of cyst.  In doing so, the examiner must attempt to separate out symptomatology related to the Veteran's post service ulnar fracture in December 2008.

5.  The Veteran must be afforded a VA examination to obtain an opinion as to whether any previously or currently diagnosed psychiatric disorder is related to the Veteran's periods of recognized active duty service.  The claims file, including all electronically maintained records, must be made available to the examiner, and the examiner must specify in the records have been reviewed.  

Following the clinical examination, a review of the Veteran's service and post service treatment records; the Veteran's statements and testimony; and private and VA clinical findings and evaluations reports, the examiner must provide an opinion as to whether each psychiatric disorder identified during the course of this appeal was incurred or aggravated during service, which is limited to his service from December 1972 to January 1973, and from February 1974 to March 1978.  

A July 1993 VA Administrative Decision determined that the Veteran was discharged under other than honorable conditions for the period of service between May 1980 to June 1986, serving as a bar to all VA compensation benefits relating to that period of service.  

If found not related to his military service, the examiner must provide an opinion as to whether any previously or currently diagnosed psychiatric disorder was caused or aggravated by a service-connected disorder. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


